I am unable to agree to or accept the construction and conclusion reached by the majority of the court of the meaning of section 2554c-4, Kentucky Statutes, relating to the time in which local option elections can be legally held, as applied to the facts in this case.
The local option election under consideration was held in Nicholas county, Ky., on May 8, 1937, and the measure was carried by a decisive majority of the voters. It is insisted that the election was void because a school trustee election was held in the city of Carlisle, the county seat, it being a city of the fifth class, on the 1st day of May, 1937, within 30 days of the local option election held throughout the county. That portion of the local option law that is applicable to the question is subsection (b) of section 2554c-4, Kentucky Statutes, which reads as follows: "The election shall not be held on the same day that a primary or general election is *Page 364 
held in the territory or any part thereof, nor within thirty days next preceding or following a regular political election."
The main point to be settled in the beginning is: what did the legislature mean by that section? To make the matter clearer, I will state it in this way: The local option election shall not be held on the same day that a primary election is held, or a general election is held, in the same territory, or any part of the same territory, nor shall a local option election be held within 30 days preceding or following a regular political election that might be held. It occurs to me that the language in that section is so simple and the meaning so clear that the ordinary man of the street — in fact, the man of ordinary "gumption" — would understand it, and, in fact, know the kind of election that was in mind when the law was enacted. The election of trustees of the independent graded school district held on the 1st day of May, 1937, in Carlisle, a city of the fifth class, was under section 4399-27, Kentucky Statutes. It provides (1) that in even years, an election for a board of trustees shall be held on the regular election day in November, which is the same day for the holding of all general elections in the state, or any subdivision thereof. However, the same section further provides as follows: "provided that any independent school district embracing a city of the fifth class may, at the discretion of its board of education, hold its election of board members at its public school building on the first Saturday in May, the election to be held by three officers appointed by said board of education and the expenses of such district election to be paid from the treasury of such school district, and in all other respects the provisions of this act relating to holding elections for board members shall apply."
It will be observed that in even years the election must be held at the time of the regular election in November; in fact, the date, as well as the process of holding, is fixed. No notice, resolution, or order is necessary to be made to inform the voters or the public in general of the holding of the election in even years. The election in that respect stands as any other primary or general election of the state, or part thereof, but when the board of trustees of a fifth-class city deem it necessary, they may in their discretion call an election. In this ease they exercised that discretion by making *Page 365 
an order calling an election to elect trustees of the independent graded school district on the first Saturday in May, the day fixed by the statute.
It was the conclusion of the majority of the court that this election was general and political, in the meaning of the section applicable to the holding of the local option election within 30 days of this independent school election. Such a conclusion is not sustained in my judgment by the statute by any proper method of reasoning. It must be conceded that if the election held on the 1st day of May, 1937, in the city of Carlisle, was a special election, or a non-political election, then in the meaning of section 2554c-4, a local option election held on May 8th would not be void. The election held on May 1st by the board of trustees was, in an extraordinary and comprehensive sense, a special election. In no event could it have been held under the statute in May, or at all, without the trustees exercising the discretion given them by the statute.
Primary, general, and political elections, in the meaning of the statute, are the elections fixed by the statute, not only as to time of holding, but under the same machinery, binding all political parties now in existence, or that may be later organized. No notice to the public of those elections is necessary, either to the manner of holding, or as to the officers, before whom the elections are held, or in any other respect. In the election in Carlisle, none could have been conducted in May, except as ordered by the board of trustees. This election was special (1) because it was held at the school house and not at the regular polling place; (2) special, because the election was held by three officers instead of the number necessary under the general election law; (3) special, because these officers are chosen by the board of trustees and not by the regular processes of general election; (4) special, because the election is under the control and the auspices, exclusively, of the board of trustees, and not of the regular and controlling authorities in general or primary elections; (5) special, because the expense of the election is paid out of the school fund; (6) special, because the returns of the elections are made to the school board and not to the election commissioners; (7) special, because the ballot boxes are opened and the ballots counted at the polls where the vote was taken, and not at the county seat; (8) special, because the ballot does not contain a device; *Page 366 
and (9) special, because there is no party law or any other law, requiring party affiliation or party device or emblem.
Nothing can be said that is reasonable, to make the election general or political, except that the law requires the called election to be held on the first Saturday in May.
The word "political," as many other words in the English language, has many shades of meaning, made so by the literati of our land, and other lands. In the instant case, the words "political" and "general" were not used in a generic sense, but in the sense ordinarily and commonly used by ordinary men and women. The word "political" was used here in the sense defined in Webster's New International Dictionary, as follows: "relating to the management of affairs of state; as,political theories." The word "general," in the ordinary sense, is defined in the same dictionary, as follows: "the whole; the total; that which comprehends or relates to all, or the chief part; a general proposition, fact, principle, etc.; — opposed to particular"; that is, opposed to special.
Bond issues, referenda of city ordinances and filling vacancies in offices, are special, because they are called at the instance of authority, and may be held upon any day chosen and selected by that authority. Such elections are special even though held under the machinery set up for regular elections. If elections held on the same day fixed for general elections, as in November each year, under the same machinery, as in general elections, are special, then by the same logic, elections held on a certain day fixed by law, but under different machinery of a general election, and when it has been called by an authority, in the exercise of its discretion should be declared a special election.
The time for holding an election on a road bond issue, or to fill a vacancy in the General Assembly, may be fixed for the same day as general elections. That does not prevent it from being a special election. Houston v. Boltz, 169 Ky. 640,185 S.W. 76; Furste v. Gray, 240 Ky. 604, 42 S.W.2d 889.
In Words and Phrases, First, Second, Third, and Fourth Series, Special Election, it is disclosed that the courts have regarded "special election" to be any election except those definitely and specifically established *Page 367 
or provided for by statute to be held at regular intervals. As we have heretofore suggested, "a regular election is an election recurring at stated times, fixed by law; while a special election is one arising from some exigency outside the usual routine." State v. Andersen, 110 Or. 1, 222 P. 585, 587. In determining whether an election is special or general, regard must be had for the subject-matter, as well as the date of the election, and if an election occurs throughout the state, uniformly by direct operation of law, it is a general election, but if it depends on employment of special preliminary proceedings, peculiar to process, which may or may not occur, and the election is applicable only to a restricted area, less than the whole state, it is a special election. Norton v. Coos County, 113 Or. 618, 233 P. 864, 866.
Again, I am of the further opinion that the election for school trustees is not a political election. It is a familiar and well-accepted rule of statutory construction that words, as we have heretofore stated, are to be regarded in their ordinary sense. The statutes throughout recognize political parties and provide that nomination for office must be made by political parties. Such parties choose the election commissioners, and the election officers, and actively participate in the whole thing. In the minds of the people they are political elections. It will be observed that the conjunction "nor," in the local option statute, connects the last phrase providing that no election may be held within 30 days of a "political or regular election" with the phrase, which prohibits a local option election being held on the same day as a primary or general election. Such elections are necessarily and strictly political. School elections, like the one held in the city of Carlisle, are not political.
The legislature has used every conceivable device to take school trustee elections out of politics. No party nomination is permitted; no political qualification is required. All political emblems are prohibited. No political party participates in the election as such.
There are reasons why the legislature never contemplated an election, held other than on the primary or general election day should control the time of the local option election. Petitioners for such an election, and the county court in ordering the same, by reading the statute, and using their ordinary sense, as to the meaning of words, are assured that any day may be *Page 368 
selected for the election other than in July or August, October or November. If a school board choose to hold an election of its trustees on the first Saturday in May, thereby constitute it a general or a political election, then there is no assurance on the part of those calling a local option election that it will be valid if it should be called or fixed for any day in either April or May. To illustrate: If on January 5th a local option election should be called for April 5th, and it should happen that on April 4th, a graded school board for a district containing a fifth-class city should meet and order an election of trustees to be held on May 1st, then the entire action in calling and holding the local option election would be void. It is not conceivable the legislature had in mind such an anomalous condition, yet such is the effect of the majority opinion.
No local option election can be held within 30 days before, or immediately after, the second Tuesday in November or the first Saturday in August. Thus, there are excluded from the time of holding such election almost the entire months of October and November, July and August and a portion of September. Under the majority opinion April and May are excluded in many counties. It lies within the power of the trustees of independent graded schools embracing fifth-class cities. If a board chooses to exercise that power to call a school trustee election, county local option elections cannot be held in such counties in April, May, July, August, October, November, and part of December. No such an idea ever pierced the mind of the legislature when this law was enacted; consequently, I am of the opinion that the judgment of the chancellor was correct and should have been affirmed.